PER CURIAM.
S.M.D., an applicant for admission to The Florida Bar, successfully challenged a recommendation that she not be admitted to practice law in Florida. Florida Board of Bar Examiners Re S.M.D., 609 So.2d 1309 (Fla.1992). She now asks that she be awarded her costs in the challenge. We have jurisdiction, art. V, § 15, Fla. Const., and on the authority of The Florida Bar v. Bosse, 609 So.2d 1320 (Fla.1992), we hereby enter judgment for costs in the amount of $2,027.86 in favor of S.M.D. against the Florida Board of Bar Examiners.
It is so ordered.
BARKETT, C.J., and OVERTON, SHAW, KOGAN and HARDING, JJ., concur.
McDONALD and GRIMES, JJ., dissent.